DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication of 5/28/2019
The present office action is made in response to the communication filed by applicant on 5/28/2019. It is noted that in the mentioned communication, applicant has submitted a set of five replacement sheets contained figures 1-8 in response to the Notice to file corrected application papers mailed to applicant on 4/30/2019.
It is noted that there is not any change to the specification and the claims being provided in the mentioned communication.
Election/Restrictions
In response to the restriction mailed to applicant on 4/4/2022, applicant has made an election of Invention I in the reply filed on 5/9/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 1-15 are examined in the present office action, and claims 16-17 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 16-17 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The five replacement sheets contained figures 1-8 were received on 5/28/2019. 
As a result of the changes to the drawings, the application now contains a total of five sheets of figures 1-8 which includes five replacement sheets contained figures 1-8 as filed on 5/28/2019 and not any sheet as originally filed on 4/16/2019. The mentioned five sheets of figures 1-8 are objected by the examiner for the following reasons.
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the numerical reference “15”, see figure 6, which is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, the feature regarding to an insulation material sandwiched between a heating conductor and a base as recited in present claim 3; and
Second, the feature regarding to two through holes defined at each wing plate as recited in claim 11. Applicant should note that fig. 3 shows only one through hole formed/defined on each wing plate (42).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
10.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “402” has been used to designate both peripheral through holes of wing plates (42) of a covering plate “4” as shown in fig. 3 and some holes/bolts on the pressure cover “2” as shown in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
11.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
12.	The disclosure is objected to because it does not have a summary of the invention. Appropriate correction is required.
13.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
14.	The disclosure is objected to because of the following informalities: a) Paragraph [0011]: on line 2 of the paragraph, “FIG. 1”  should be changed to --FIG. 2--. The reason for the mentioned suggestion is that a top view of the microscopy sample stage is shown in figure 2, not figure 1, see paragraphs [0007]-[0008]; b) Paragraphs [0028]-[0031] and [0033]: the numeral reference “17” is used to refer to two different elements, i.e., a vacuum pump as shown in paragraph [0028] and a cold pump as shown in each of paragraphs [0029]-[0031] and [0033]; c) Paragraphs [0028], [0032] and [0040]: the numeral reference “23” is used to refer to two different elements, i.e., a high pressure gas source as shown in paragraph [0028] and a vacuum pump as shown in each of paragraph [0032] and [0040]; d) Paragraph [0036]; on line 3, “pressure cover 12” should be changed to –pressure cover 2--, see the same paragraph on lines 1-2. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
15.	Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: on line 8, it is suggested that --a-- should be added before “refrigeration” because it is unclear why applicant does not use an article for the element while applicant uses an article  for each elements thereof “a microscope carrier platform” (line 2); “a heating conductor” (line 3), …; and the terms “heat conductor” appeared on line 10 of the claim should be changed to --heating conductor--, see line 3 of the claim.
b) In each of claims 4-5, 7 and 15: on line 1 of each claim, the term “table” should be changed to --stage--. Applicant should note that the base claim 1 recites a stage, not a table. See each of dependent claims 2-3, 6, and 8-14 on lien 1 of each claim.
c) In claims 4 and 5: the use of claimed language is not consistent. It is noted that while claim 4 on line 2, applicant uses the terms “top” for a top surface of a base; however, in claim 5, applicant uses the term “upper” for a top surface, see claim 5 on lines 2-3.
d) In claim 9: on line 2, “top of the pressure cover” should be changed to --a top surface of the pressure cover--, and on line 4, “high pressure gas” should be changed to --a high pressure gas--.
e) in claim 10: on lines 1-2, the phrase thereof “The microscopy sample stage of claim 9, wherein the microscopy sample stage further comprises a covering plate” should be changed to --The microscopy sample stage of claim 9 further comprises a covering plate--.
f) In claim 11: on line 2, “central” should be changed to --a central--.
g) In claim 13: a period needs to be added at the end of the claim, i.e., after “groove” appeared on line 4.
h) The remaining claims are dependent upon the objected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “a pressure cover … sample grove” (lines 5-6) makes the claim indefinite because it is unclear about the structure of the pressure cover and how a cover of the pressure cover on the sample grove can provide a “high pressure” for the sample grove.
a2) the feature thereof “the temperature … the sample groove” (lines 9-10) makes the claim indefinite because it is completed unclear about the arrangement/structure thereof among the temperature sensor, the heating resistance and the sample groove as recited in the mentioned feature. In other words, the temperature sensor and the heating resistance both are located/mounted ON the sample groove? OR the temperature sensor and the heating resistance both are located/mounted BELOW the sample groove? (examiner’s emphasis).
b) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the lower surface” (line 3) lacks a proper antecedent basis.
c) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the lateral rib” (line 3) lacks a proper antecedent basis. Applicant should note that since the base claim 5 recites a plurality of lateral ribs, see claim 5 on line 3, thus which lateral rib is considered as “the lateral rib” in claim 6 on line 3?
d) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “an inside of the mounting space” (line 2) is indefinite. What is “an inside” of a mounting space? Applicant is respectfully invited to review the specification, in particular paragraphs [0022]-[0023] and figs. 1 and 4 in which the disclosure discloses a base (7) having two lateral ribs (72) wherein the lateral ribs (72) and a bottom/lower surface (701) of the base (7) defines a space (76) which covers the top surface (101) of the microscope carrier platform (10). A bolt (8) is used to fix one of the later rib (72) to the second side wall (105) of the platform (10) so that the first side wall (103) of the platform in contact with the inner surface of the lateral rib (72) and the second side wall (105) of the platform (10) is in contact with the bolt (8) via  clamping plate (9). Thus, should “an inner surface of the mounting space” be changed to --an inner surface of one of the lateral ribs-- or other technical terms to make the feature claimed?
e) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the microscopy sample stage … fastened to the base” is indefinite. What does applicant men by the mentioned feature? In particular, what does applicant mean by “two wing plates extending vertically from opposite edge of the arch portion” (lines 3-4)? And “the arch covers the heating conductor and the wing plates are fastened to the base” (lines 4-5)?  Should “opposite edge” (line 4) be changed to –opposite edges--, and “plates are fastened” (line 5) be changed to –plates and are fastened--?
f) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the bulge” (line 3) and “the notch” (line 4) lacks a proper antecedent basis. Applicant should note that since the claim recites a plurality of bulges, see the claim on line 3 and a plurality of notches, see the claim on line 2, thus which bulge is considered as “the bulge” in the claim on line 3? and which notch is considered as “the notch” in the claim on line 4?
g) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 1-4 and 13-15, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Focht (US Patent No. 5,552,321) in view of Arnold et al (US Patent No. 6,233,093).
Focht discloses a temperature controlled culture dish apparatus.
a) Regarding to present claim 1, the apparatus as described in columns 2-4 and shown in figs. 1-4 comprises the following features:
a1) a microscope carrier platform, see fig. 4, the stage for supporting a stage supporting assembly (7); 
a2) a heating conductor (2-4) mounting on the microscope carrier platform wherein the heating conductor (2-4) comprising a sample groove; 
a3) a cover (5) for covering the sample groove. It is noted that while Focht does not positively disclose that the cover (5) is a pressure cover; however, any cover for covering a ring mount (2-4) providing a pressure to the groove supporting a sample. Regarding to the feature “high pressure”, it is noted that the present claim 1 does not provide any specific limitation/feature for the so-called “high” level of the pressure. Thus, a quick insertion/attachment of the cover (5) onto the heat conductor (2-4) provides a high pressure to the groove/recess covering by the cover (5);
a4) a temperature sensor (11) for detecting temperature of the sample groove; 
a5) a heating resistance (3) for heating the sample groove, see column 3, lines 3-15; and
a6) the temperature sensor (11) and the heating resistance (3) are mounted below the sample groove, see figs. 1-2.
The only feature missing from the apparatus provided by Focht is that Focht does not discloses a pipeline for transmitting refrigeration medium, and the pipeline is disposed inside the heat conductor and surrounds the sample groove. 
However, a temperature control for microscopy wherein the temperature control comprises a stage supporting a sample, a heating system and a cooling system wherein the cooling system comprises conduit valves/pipelines for guiding valorized nitrogen to cool the sample and the sample support and the conduit valves/pipelines surrounds the sample/sample support is known to one skilled in the art as can be seen in the temperature control for microscopy provided by Arnold et al, see columns 2-4 and figs. 1-5. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to  modify the temperature controlled culture dish apparatus as provided by Focht by using a cooling system having pipelines for guiding liquid or vaporized liquid nitrogen to the sample and/or the sample support as suggested by Arnold et al for the purpose of cooling the sample/sample support.
b) Regarding to present claim 2, the heating conductor (2-4) has a circular configuration.
c) Regarding to present claim 3, the heating conductor (2-4) in the temperature controlled culture dish apparatus as provided by Focht is mounted on a base (8) which base (8) is mounted on the microscope carrier platform, see Focht in figs. 1 and 4, wherein the base is made by an insulation material. 
d) Regarding to present claim 4, a top surface of the base (7) is provided with two metal strips (13) which are arranged parallel to each other and the metal strips are used to fix the heating conductor (2-4) to the base (7).
e) Regarding to present claim 13, the heating conductor (2-4) comprises a sample groove and circular groove wall protruding from an upper surface of the heating conductor, and a thickness of the groove wall is at least twice a depth of the sample groove, see column 3 and figs. 1-2.
f) Regarding to present claim 14, the heating conductor comprises a tip portion defined an outer diameter of the groove wall and a bottom portion defined an inner diameter of the groove wall. While Focht does not positively disclose the dimensions of the diameters ad the depth of he groove as claimed; however, the dimensions as claimed are merely that of a preferred embodiment and it would have been obvious to one skilled in the art to select any suitable dimensions for the heating conductor provided by Focht to meet a particular application.
g) Regarding to present claim 15, the material used to cool the sample/sample support is nitrogen in the form of liquefied gas or liquid, see Arnold et al in column 3.
Allowable Subject Matter
21.	Claims 5-12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and been comply with the requirement of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
22.	The following is a statement of reasons for the indication of allowable subject matter:  
The microscopy sample stage as recited in the present claim 5 is allowable with respect to the prior art, in particular, the US Patent Nos. 5,552,321; 6,233,093 and 4,888,463 by the limitations regarding to the structure of the base as recited in the features thereof “the base comprises …carrier platform” (claim 5, lines 2-5). Such a structure as recited in the mentioned feature is not disclosed in the art.
Conclusion
23.	The US Patent No. 4,888,463 is cited as of interest in that it discloses a thermal microscope stage having a plate for supporting a sample and a heat conductor with heat resistant and a temperature sensor located below the plate supporting the sample.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872